IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 36931

STATE OF IDAHO,                                  )      2010 Unpublished Opinion No. 696
                                                 )
       Plaintiff-Respondent,                     )      Filed: November 3, 2010
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
SANDRA PEREZ CANTU,                              )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Judgment of conviction and suspended unified sentence of ten years, with a
       minimum period of confinement of two years, for grand theft by possession of a
       stolen credit card, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Jordan E. Taylor, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before LANSING, Chief Judge, GUTIERREZ, Judge
                                 and GRATTON, Judge

PER CURIAM
       Sandra Perez Cantu was convicted of grand theft by possession of a stolen credit card,
Idaho Code §§ 18-2403, 18-2407(1)(b)(3). The district court imposed a unified sentence of ten
years, with a minimum period of confinement of two years, suspended the sentence, and placed
Cantu on supervised probation for three years. Cantu appeals, contending that the sentence is
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Cantu’s judgment of conviction and sentence are affirmed.




                                                   2